Exhibit 10.1

FIRST NOTE MODIFICATION AGREEMENT

This FIRST NOTE MODIFICATION AGREEMENT (this “Modification”) dated as of
March 30, 2009 between 57 AVIATION SERVICES, LLC, a Delaware limited liability
company, having an address for notices at 9 West 57th Street, 39th Floor, New
York, New York 10019 (the “Borrower”), and CITICORP USA, INC., a Delaware
corporation, having an office at 31 West 52nd Street, 24th Floor, New York, New
York 10019, as lender, (the “Lender”).

W I T N E S S E T H

WHEREAS, Borrower has executed and delivered to Lender that certain Promissory
Note dated May 30, 2008 in the original principal amount of $16,763,718.53 (the
“Note”); and

WHEREAS, Borrower and Lender have agreed to amend the Note to (i) modify the
interest rate, (ii) modify the covenant regarding Capital Under Management and
(iii) to modify certain other terms and provisions of the Note;

WHEREAS, Borrower has simultaneously with the execution of this Modification
made a deposit of $2,008,718.00 (the “Cash Collateral Deposit”) to account
#            maintained at Citibank, N.A., in order to achieve compliance with
loan to value covenant contained in Section VII of the Note; and

WHEREAS, the Borrower and Lender desire to and do hereby modify the Note in the
manner set forth herein.

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Borrower and Lender agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated into this Modification.

2. Amendment. Upon execution of this Modification by Borrower and Lender:

(a) The first full paragraph of Section II of the Note entitled “Interest Rate”
is hereby amended and restated as follows:

“II. Interest Rate. The undersigned promises to pay interest on the outstanding
principal amount hereunder monthly on the last Business Day of each month (in
arrears) at an interest rate (the “Applicable Interest Rate”) (a) prior to the
Fixed Rate Conversion Effective Date (defined below), (i) if the undersigned has
elected a rate of interest determined by reference to the LIBOR Rate (as defined
below) to apply to the Loan (or portion thereof), equal, at all times during
each Interest Period (as described below) therefor, to two and thirty-five
hundredths percent (2.35%) per annum above the LIBOR Rate for such Interest
Period or (ii) if the undersigned has elected a rate of interest determined by
reference to the Base Rate (as defined below) to apply to the Loan (or portion



--------------------------------------------------------------------------------

thereof), equal at all times to the Base Rate, (b) from and including the Fixed
Rate Conversion Effective Date, if a Fixed Rate Conversion occurs, to but
excluding the Maturity Date, the Fixed Rate, or (c) as otherwise determined in
accordance with paragraph III below.”

(b) Section III(A) of the Note entitled “Prepayments, Payments Before End of
Interest Period” is hereby amended and restated as follows:

“A. Prepayments, Payments Before End of Interest Period. The undersigned shall
have the right to prepay this Note without premium or penalty, in whole or in
part (provided, however, if prepaid in part the amount of the partial prepayment
shall be in an amount not less than $100,000.00) (i) in the case of the Loan (or
portion thereof) which accrues interest at the Base Rate, upon one (1) Business
Day’s notice to the Lender, (ii) in the case of the Loan (or portion thereof)
which accrues interest at the LIBOR Rate, on, and only on, the last day of an
Interest Period, with, in each case, accrued interest to the date of such
prepayment on the amount prepaid, and (iii) to the extent that the Loan is
accruing interest at the Fixed Rate, upon not less than five (5) Business Day’s
prior written notice (the “Fixed Rate Prepayment Notice”) to Lender specifying
the date on which prepayment is to be made (the “Fixed Rate Prepayment Date”)
and the principal amount of any such prepayment (the “Fixed Rate Prepayment
Amount”). Amounts repaid or prepaid may NOT be reborrowed under this Note.

If the undersigned repays or prepays this Note (or part thereof) which is then
accruing interest at the LIBOR Rate on a day other than the last day of an
Interest Period, then, in addition to the interest otherwise due and payable
(including any interest accrued at the Overdue Rate), the undersigned shall pay
to the Lender an amount equal to the positive difference, if any, between
(i) the amount of interest that would accrue on such amount prepaid or repaid
for the remainder of such Interest Period at the LIBOR Rate set for such
Interest Period (such amount, the “LIBOR Breakage Fee”), and (ii) the amount of
interest that would accrue on such amount prepaid or repaid for the remainder of
such Interest Period at the Market Rate (as defined below). The term “Market
Rate” means the rate of interest per annum at which deposits in United States
dollars are offered on Reuters Screen LIBOR 01 (or such replacement page or
service as may be appropriate), to prime banks in the London interbank market at
11:00 a.m. (London time) two (2) Business Days before the date of payment of the
principal amount prepaid in an amount substantially equal to the amount of such
prepayment and for a deposit period comparable to the remaining Interest Period,
as determined by the Lender in its sole discretion.

If the undersigned repays or prepays this Note which is then accruing interest
at the Fixed Rate, the undersigned shall pay (a) the Fixed Rate

 

-2-



--------------------------------------------------------------------------------

Prepayment Amount, (b) interest accrued and unpaid on the Fixed Rate Prepayment
Amount through and including the Fixed Rate Prepayment Date, (c) all other
unpaid indebtedness evidenced hereby and (d) a premium (the “Fixed Rate
Prepayment Premium”) as liquidated damages and not as a penalty, equal to the
present value of the (x) the amount of interest that would have accrued on the
Fixed Rate Prepayment Amount for the remainder of the term of this Note, at the
Fixed Rate minus (y) the amount of interest that would have accrued on the Fixed
Rate Prepayment Amount during the remainder of the term of this Note, at the
Current Market Rate (as hereinafter defined) plus 2.35%. For the purposes
hereof, “Current Market Rate” shall mean the Market Rate as determined for a
period equal to the remaining term of the Note and if no Reuters Screen Rate 01
is available for such period, then the Treasury Rate (as hereinafter defined)
shall be used for such period). The term “Treasury Rate” shall mean, as of the
applicable Fixed Rate Prepayment Date, the yield to maturity as of such Fixed
Rate Prepayment Date of United States Treasury securities with a constant
maturity (as complied and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to such Fixed Rate Prepayment Date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most equal to the period from such Fixed Rate Prepayment
Date to the remainder of the term of this Note. For the purposes hereof,
“present value” calculation shall use the Current Market Rate plus .50% as the
discount rate and shall be calculated as if each installment of the principal
balance had been made during the remaining term of this Note.

If any Fixed Rate Prepayment Notice is given, the entire Fixed Rate Prepayment
Amount specified therein (together with the applicable Fixed Rate Prepayment
Premium, if any) shall be due and payable on the Fixed Rate Prepayment Date set
forth therein. Any partial prepayment made hereunder shall be applied against
the principal balance in inverse order of maturity (i.e., so as to reduce the
final payments of principal due and owing hereunder and not result in any
reduction in or deferment of the monthly payments of principal due and owing
hereunder).

Payment of the entire outstanding principal balance following an acceleration of
the same shall be deemed to be a voluntary prepayment to which the LIBOR
Breakage and/or the Fixed Rate Prepayment Premium, as the case may be, shall be
applicable.”

(c) Section VII of the Note entitled “Mandatory Prepayments” is hereby amended
and restated as follows:

“VII. Mandatory Prepayments. Furthermore, the undersigned agrees that should the
outstanding principal balance of the Loan at any time exceed the amount which is
equal to 65% of the collective fair market

 

-3-



--------------------------------------------------------------------------------

value of the Gulfstream Aerospace Model G-IV-SP Aircraft bearing manufacturer’s
serial number 1460 and U.S. Registration Mark N326JD held as security under the
Mortgage (the “Aircraft”), as determined by the Lender pursuant to an appraisal
obtained by it, at the sole cost and expense of the undersigned (“Lender’s
Appraisal”), the undersigned will forthwith make one or more prepayments (or
provide cash collateral) of this Note within thirty (30) days of written demand
therefor, in each case such that the outstanding principal balance of the Loan
shall not exceed the amount which is (i) 65% of the value of the Lender’s
Appraisal plus (ii) the cash collateral. So long as no Event of Default has
occurred hereunder, the appraisal mechanism set forth immediately above may not
be exercised more than once every twelve (12) months. Any prepayment made
pursuant to the terms of this paragraph VII shall not be subject to a prepayment
fee; provided, however, if such prepayment is (i) made on a day that is not the
last day of an Interest Period, shall be accompanied by the LIBOR Breakage Fee
calculated with respect to the principal balance being prepaid, or, (ii) if the
Loan is then accruing interest at the Fixed Rate, such prepayment shall be
subject to payment of the Fixed Rate Prepayment Fee. Notwithstanding the
foregoing, the undersigned may deposit with Lender cash in an amount equal to
the difference between (a) the outstanding principal balance of the Loan and
(b) the product of 65% multiplied by the appraised value of the Aircraft
pursuant to the Lender’s Appraisal (such differential hereinafter referred to as
the “LTV Shortfall”). The LTV Shortfall shall be deposited into an interest
bearing cash collateral account maintained with Lender or, at Lender’s
discretion, one of Lender’s affiliates.”

(d) Section VIII(C) of the Note entitled “Financial Covenants” is hereby amended
and restated as follows:

“C. Financial Covenants. The undersigned agrees that, so long as any portion of
the Loan shall remain outstanding, the aggregate “Capital Under Management” by
the Loan Parties and their subsidiaries for OZ Master Fund, Ltd., OZ Europe
Master Fund, Ltd., OZ Asia Master Fund, Ltd. and OZ Global Special Investments
Master Fund, L.P. (collectively, the “Funds”) must exceed Seventeen Billion
Dollars ($17,000,000,000.00), tested quarterly; provided, however, other funds
may be added upon (i) thirty (30) days prior written notice to Lender of such
change, (ii) delivery to Lender of the formation and organizational documents
for such new entity along with such other documentation as Lender may reasonably
request, and (iii) receipt by Lender of evidence of all applicable filings (if
any) having been made with the SEC. To the extent that Lender determines that
such financial tests and/or determinations are no longer available, Lender, in
its sole discretion, shall select appropriate alternative financial tests and
covenants, which alternative tests and covenants shall apply only following
ninety (90) days’ prior written notice thereof to the undersigned.”

 

-4-



--------------------------------------------------------------------------------

3. No Other Modifications. Except as expressly modified pursuant to this
Modification, all of the other terms, covenants, conditions, agreements,
obligations, stipulations and provisions of the Note and the Loan Documents (as
defined in the Note) are and shall remain unchanged and continue in full force
and effect and no other restructuring of any payment is intended by this
Modification. In the event of any conflict or ambiguity between the terms,
covenants and provisions of this Modification and those of the Note, the terms,
covenants and provisions of this Modification shall control. All references in
any Loan Document to the Note shall mean the Note as amended and modified by the
Modification.

4. Representations.

(a) Joel Frank is a manager of the Borrower.

(b) The execution, delivery and performance by the Borrower of this Modification
has been duly authorized by all necessary action.

(c) This Modification and the Note, as modified by this Modification, each
constitutes the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their respective terms.

5. Binding When Signed. This Modification shall be binding and enforceable only
if this Modification is executed and delivered by each of Borrower and Lender.

6. Successors and Assigns. This Modification shall be binding upon and inure to
the benefit of Lender and Borrower and their respective successors, assigns,
heirs and representatives.

7. Counterparts. This Modification may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes.

8. Governing Law. This Modification shall be governed by and construed in
accordance with the laws of the State of New York.

[NO FURTHER TEXT ON THIS PAGE/

SIGNATURE FOLLOWS]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Modification is executed by the Borrower and Lender on
the date first written above

 

BORROWER:

57 AVIATION SERVICES, LLC,

a Delaware limited liability company

By: 

  /s/ Joel Frank       Name:    Joel Frank   Title:   Manager

[SIGNATURE PAGE CONTINUES]



--------------------------------------------------------------------------------

LENDER:

CITICORP USA, INC.

By: 

  /s/ Alla Weisberg       Name:    Alla Weisberg   Title:   Vice President

[SIGNATURE PAGE CONTINUES]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED BY:

GUARANTOR:

 

OZ MANAGEMENT LP,

a Delaware limited partnership

By: 

 

Och-Ziff Holding Corporation,

a Delaware corporation,

its general partner

  By:    /s/ Joel Frank           Name:    Joel Frank     Title:   Chief
Financial Officer

OZ ADVISORS LP,

a Delaware limited partnership

By:

 

Och-Ziff Holding Corporation,

a Delaware corporation,

its general partner

  By:   /s/ Joel Frank           Name:   Joel Frank     Title:   Chief Financial
Officer

OZ ADVISORS II LP,

a Delaware limited partnership

By:

 

Och-Ziff Holding LLC,

a Delaware limited liability company,

its general partner

  By:   /s/ Joel Frank           Name:   Joel Frank     Title:   Chief Financial
Officer